Per Curiam.
Petitioners were not parties to the proceeding in Matter of Kraus v. Singstad (275 N. Y. 302) and were not members of the Social Investigator Eligibles Association on whose behalf that proceeding was instituted nor covered by the stipulations entered into therein.
The decision of this court and the order entered thereon in Matter of Kraus v. Singstad (250 App. Div. 384) applied to all of the eligibles including these petitioners. The opinion of the Court of Appeals, however, and the order entered thereon expressly modified the order of this court so as to confine its operations solely to the petitioners in that case who were stated to be the only applicants before the court. Accordingly it is impossible for this court to give the petitioners relief.
The order should be affirmed, with twenty dollars costs and disbursements.
Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.
Order unanimously affirmed, with twenty dollars costs and disbursements.